DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Obayashi et al. (US 2017/0186201 A1) in view of Hudson et al. (US 2013/0124980 A1).

With respect to Claim 1, Obayashi’201 shows a method for controlling an image processing apparatus (Figure 1 image processing apparatus 100), comprising: 
specifying one or a plurality of pieces of image data (paragraph [0032] image acquiring unit 202 acquires image data piece group); 
(paragraph [0032] image is analyzed based on features paragraph [0035] describes template input/generating to input, to the image layout unit 212, a plurality of templates based on template information input from the album generation condition designating unit 201, paragraph [0034] image selecting unit 210 selects image data pieces for a number of slots in an image layout region, paragraph [0107] template determination/generation Figures 4 and 11); and 
generating a layout image by laying out the specified one or plurality of pieces of image data to the one or plurality of slots included in the generated [new] template (paragraph [0102] generates layout information by using the layout information output unit 215, image data pieces for slots of the template determined in S418 and lays out the image data pieces associated with the slots see also Figure 4).  
Obayashi’201 does not specifically show the templates generated being new.
(paragraph [0239] support creation of new templates).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Obayashi’201 to include generating new templates method taught by Hudson’980. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to provide alternate options for an user apart from a template database (paragraph [0239]).
With respect to Claim 2, Obayashi’201 shows a method wherein at least one of an aspect ratio(s) of the one or plurality of slots in the generated new template, a number of slots included in the generated new template generated, a size(s) of the one or plurality of slots in the generated new template, and a position(s) of the one or plurality of slots in the generated new template is specified based on the feature of the specified one or plurality of pieces of image data (Paragraph [0126] correlation between an aspect ratio of a slot and an aspect ratio of an image data piece associated with the slot may also be included in elements of the layout scoring).  
With respect to Claim 3, Obayashi’201 shows a method wherein a plurality of the new templates is generated based on the feature of the (paragraphs [0068], [0073] templates using feature amounts of the images). 
With respect to Claim 4, Obayashi’201 shows a method wherein the layout image is an image to be printed on a spread including two pages (paragraphs [0068] and [0081] double-page spread templates), and wherein the generated plurality of the new templates includes a type of template including a slot crossing a line corresponding to a center line of the - 52 -10201817US01/P220-3018US spread and a type of template not including a slot crossing a line corresponding to the center line of the spread (paragraph [0126] whether a facial image is to be laid out in a part corresponding to a fold line of a double-page spread or not may be included in the elements of the layout scoring, figure 17).  
With respect to Claim 5, Obayashi’201 shows a method wherein the generated plurality of the new templates includes a type of template including a slot not based on the feature of the specified one or plurality of pieces of image data and a type of template not including a slot not based on the feature of the specified one or plurality of pieces of image data (paragraph [0034] selections of image pieces for slots based on user conditions or scoring or features).  
Claim 7, Obayashi’201 shows a method wherein the generated plurality of the new templates includes a type of template including a blank in upper and lower parts of the template and a type of template including a blank in left and right parts of the template (Figure 10 shows templates having empty spaces around the slots).
With respect to Claim 8, the combination of Obayashi’201 and Hudson’980 shows a method wherein the generated plurality of the new templates includes a template including a predetermined number of slot columns (in Obayashi’201: paragraph [0004] and [0081] template with predetermined number of double-pages spreads) and a template including a number of slot columns different from the predetermined number (in Hudson’980: paragraphs [0212]-[0213] creating a table from scratch the content creator can add sections, columns, and rows ).  
With respect to Claim 9, the combination of Obayashi’201 and Hudson’980 shows a method wherein the generated plurality of the new templates includes a template including a predetermined number of slot rows (in Obayashi’201: paragraph [0004] and [0081] template with predetermined number of double-pages spreads) and a template including a number of slot rows different from the predetermined - 53 -10201817US01/P220-3018USnumber (in Hudson’980: paragraphs [0212]-[0213] creating a table from scratch the content creator can add sections, columns, and rows ).  
With respect to Claim 10, Obayashi’201 shows a method further comprising: evaluating the generated plurality of the new templates (paragraph [0006] evaluating unit configured to evaluate a plurality of layout candidate information pieces at least including the first layout candidate information group and the second layout candidate information group to provide an evaluation, a selecting unit configured to select a template corresponding to one layout candidate information piece of the plurality of layout candidate information pieces evaluated by the evaluating unit based on the evaluation provided by the evaluating unit); specifying any one of a plurality of the layout images based on evaluation on the generated plurality of the new templates, wherein the plurality of the layout images is generated by laying out the specified one or plurality of pieces of image data to the one or plurality of slots included in each of the generated plurality of the new templates (paragraph [0068] image scoring uses a slot feature table storing information regarding feature amounts of images to be laid out in a main slot and a sub-slot corresponding to a type of scene. In one template, image data pieces classified to a plurality of types of scene may be laid out); and outputting the specified layout image, wherein the generated plurality of the new templates is evaluated based on at least one of a feature about the slot(s), information about a blank area, and a feature about a margin between the slot(s), the blank area being an area other than the slot(s) (Figure 11, paragraph [0116] evaluating layout candidates, layout scoring refers to giving a score (scoring) as a result of an evaluation from viewpoints, for each layout candidate, and the score is referred for selecting a layout to be actually output, each layout candidate is scored from two viewpoints of a time element and a score element). 
With respect to Claim 11, Obayashi’201 shows a method further comprising: evaluating the generated plurality of the new templates ) (Figure 11, paragraph [0116] evaluating layout candidates); and specifying one or a plurality of templates from among the generated plurality of the new templates based on evaluation on the generated plurality of new templates , wherein the generated plurality of the new templates is evaluated based on at least one of a feature about the slot(s), information about a blank area, and a feature about a margin between the slot(s), the blank area being an area other than the slot(s), and wherein one or a plurality of the layout images is generated by allocating the specified (Figure 11, paragraph [0116] evaluating layout candidates, layout scoring refers to giving a score (scoring) as a result of an evaluation from viewpoints, for each layout candidate, and the score is referred for selecting a layout to be actually output, each layout candidate is scored from two viewpoints of a time element and a score element, figures 11 and 15). 
With respect to Claim 16, the combination of Obayashi’201 and Hudson’980shows a method further comprising generating a plurality of different layout images, each with a different plurality of pieces of image data arranged, to generate album data for creating an album in which a plurality of different layout images are printed (in Hudson: paragraph [0229] send to print).  
With respect to Claim 17, the combination of Obayashi’201 and Hudson’980 shows a method further comprising executing a process for ordering an album created by the generated album data (in Hudson: paragraph [0013] photo album and paragraph [0154] ordering).  
Claim 18 and 19, arguments analogous to those presented for claim 1, are applicable.

Claims 6, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Obayashi et al. (US 2017/0186201 A1) in view of Hudson et al. (US 2013/0124980 A1) further in view of Grosz et al. (US 2016/0139761 A1).

With respect to Claim 6, the combination of Obayashi’201 and Hudson’980 does not specifically shows a method wherein the generated plurality of the new templates includes a type of template including a slot touching an end of the template and a type of template not including a slot touching an end of the template.
Grosz’761 shows template including a slot touching an end of the template and a type of template not including a slot touching an end of the template (Figure 1G shows photos touching the bottom while Figure 1H shows neither photo touching the bottom).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Obayashi’201 and Hudson’980 to include the generated plurality 

With respect to Claim 12, the combination of Obayashi’201 and Hudson’980 does not specifically shows a method further comprising: accepting an editing operation on the generated layout image(s) from a user , wherein in a case where the accepted editing operation is intended to add one or a plurality of pieces of image data to the one or plurality of pieces of image data laid out on the generated layout image(s), a new template is generated based on the plurality of pieces of image data including the one or plurality of pieces of image data added by the editing operation, and wherein a new layout image is generated by allocating the plurality of pieces of image data including the one or plurality of pieces of image data added by the editing operation to one or plurality of slots included in the new template generated based on the plurality of pieces of 
	Grosz’761 shows accepting an editing operation on the generated layout image(s) from a user, wherein in a case where the accepted editing operation is intended to add one or a plurality of pieces of image data to the one or plurality of pieces of image data laid out on the generated layout image(s), a new template is generated based on the plurality of pieces of image data including the one or plurality of pieces of image data added by the editing operation (paragraph [0147] user can add more images and create a design of a photobook using the uploaded photos in the workspace, figure 1R-4 editing rearranging of pictures), and wherein a new layout image is generated by allocating the plurality of pieces of image data including the one or plurality of pieces of image data added by the editing operation to one or plurality of slots included in the new template generated based on the plurality of pieces of image data including the one or plurality of pieces of image data added by the editing operation (Figure 4 step 420 after previewing user can interact to customize the design).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention 

With respect to Claim 13, the combination of Obayashi’201 and Hudson’980 does not specifically shows a method further comprising: accepting an editing operation on the generated layout image(s) from a 
Grosz’761 shows a method further comprising: accepting an editing operation on the generated layout image(s) from a user (paragraph [0147] user can add more images and create a design of a photobook using the uploaded photos in the workspace, figure 1R-4 editing rearranging of pictures); after the layout image(s) is/are generated, displaying one or a plurality of templates usable to edit the generated layout image(s) (Figure 1E-1L); and in a case where the editing operation accepted from the user is intended to change a template used for the generated layout image(s), changing the generated layout image(s) to a layout image or images generated by using a template selected by the user from among the one or plurality of templates displayed (Figure 4 step 420 after previewing user can interact to customize the design).


With respect to Claim 15, the combination of Obayashi’20, Hudson’980 and Grosz’761 shows a method wherein the one or a plurality of templates usable to edit the generated layout image(s) includes one or plurality of templates, which is a template stored in the image processing apparatus in advance and which is not a new template generated based on (in Obayashi’20: paragraph [0031] using templates created in advanced).  
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRIANA CRUZ/Primary Examiner, Art Unit 2675